Citation Nr: 0716628	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-35 798	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Entitlement to a disability rating higher than 20 
percent, prior to October 7, 2005, for residuals of frostbite 
of the right foot, and to a rating higher than 30 percent 
from that date onwards.

2.  Entitlement to a disability rating higher than 20 
percent, prior to October 7, 2005, for residuals of frostbite 
of the left foot, and to a rating higher than 30 percent from 
that date onwards.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1951 to October 1952.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
confirmed and continued the veteran's previously assigned 20 
percent evaluations for the residuals of frostbite injuries 
to his feet.

In July 2006, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for additional development 
and consideration.  And in a December 2006 decision, on 
remand, the AMC increased the ratings for the frostbite 
residuals affecting each foot to 30 percent, effective 
October 7, 2005.  The veteran has since continued to appeal 
for even higher ratings.  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  So the issues now on appeal are whether he was 
entitled to a rating higher than 20 percent prior to October 
7, 2005, and whether he has been entitled to a rating higher 
than 30 percent since.

To support his claims, the veteran testified at a hearing at 
the RO in October 2005 before the undersigned Veterans Law 
Judge of the Board.


FINDING OF FACT

Both prior to and since October 7, 2005, the frostbite 
residuals affecting the veteran's feet have consisted of 
pain, numbness, decreased sensation, and toenail deformities.




CONCLUSIONS OF LAW

1.  For the period prior to October 7, 2005, the schedular 
criteria are met for a higher 30 percent rating, but no 
greater, for the residuals of the frostbite affecting the 
right foot.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.104, 
Diagnostic Code 7122 (2006).

2.  For the period prior to October 7, 2005, the schedular 
criteria are met for a higher 30 percent rating, but no 
greater, for the residuals of the frostbite affecting the 
left foot.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.104, 
Diagnostic Code 7122 (2006).

3.  The criteria are not met for a rating higher than 30 
percent since October 7, 2005, for the frostbite residuals 
affecting the right foot.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 
4.104, Diagnostic Code 7122 (2006).

4.  The criteria also are not met for a rating higher than 30 
percent since October 7, 2005, for the frostbite residuals 
affecting the left foot.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 
4.104, Diagnostic Code 7122 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U. S. Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of March 2004 and July 2006 RO letters to the veteran 
notifying him of the VCAA, as well as the Board's July 2006 
remand, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
July 2006 letter, in particular, which the Board's remand 
directed the RO (AMC) send, specifically informed the veteran 
of the need to submit any evidence that he may have.  Thus, 
he may be considered to have been advised to submit any 
pertinent evidence in his possession.  Moreover, the evidence 
obtained for consideration includes his service medical and 
personnel records, lay statements, VA treatment records 
through December 2005, hearing transcript, and the reports of 
April 2004 and July 2005 VA compensation examinations 
assessing the severity of his cold injury residuals - the 
dispositive issue.  He has not identified any additional 
evidence that needs to be obtained.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  He did not respond to the 
additional July 2006 VCAA letter or even the January 2007 
supplemental statement of the case (SSOC), other than to have 
his representative submit additional argument in March and 
April 2007.  And neither of the representative's statements 
indicated or suggested there is additional evidence that 
needs to be obtained.  So the Board finds that the duty to 
assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  As indicated in the Board's July 2006 
remand, the veteran's claim was initially adjudicated in 
April 2004 without an adequate explanation of the provisions 
of the VCAA, including notice of his rights and 
responsibilities in gathering supporting evidence, also VA's 
obligations, and information concerning the downstream 
effective date element of his claim.  But the additional VCAA 
letter, on remand, in July 2006 rectified this notice 
deficiency, and the RO readjudicated his claims in the 
January 2007 SSOC based on any additional evidence that had 
been received since the initial rating decision in question, 
statement of the case (SOC), and prior SSOC.  An RO note 
written on the file copy of the July 2006 letter indicates no 
evidence submitted by the veteran as of December 2006.  These 
measures effectively remedied the timing error in the 
provision of content-compliant VCAA notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even in situations where the VCAA notice was not sent until 
after the initial adjudication of the claim, the issuance of 
a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, 
is sufficient to cure the timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.

Here, it is worth repeating that the Board remanded the 
veteran's claims in July 2006, in large part to ensure 
compliance with the holding in Dingess.  And as also already 
mentioned, he then received the requisite Dingess notice in 
the July 2006 letter insofar as the type of information and 
evidence needed to establish both a higher disability rating 
and downstream effective date if his claims for 
higher disability ratings are granted.  And, as already 
mentioned as well, the RO (AMC) subsequently readjudicated 
his claims in the January 2007 SSOC based on all evidence of 
record at that time.  So there is no prejudicial error 
in proceeding with final appellate consideration of his 
claims at this time.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) (where the U. S. Court of Appeals 
for the Federal Circuit (Federal Circuit Court) held that 
any errors in a VCAA notice for any of the elements of that 
notice are presumed to be prejudicial unless rebutted by VA).  
See, too, Overton v. Nicholson, 20 Vet. App. 427, 436 (2006) 
(where the Veterans Claims Court held that a first element 
notice error has the natural effect of producing prejudice).



Governing Law and Analysis

For the sake of judicial economy, and because the two claims 
at issue involve the application of identical law to similar 
facts, the Board will address the separately rated foot 
claims in tandem.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in these cases is on the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

Also already alluded to, the veteran had 20 percent ratings 
for each foot prior to the increase to 30 percent effective 
as of October 7, 2005.  His frostbite residuals are rated 
under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7122 (2006), 
and 30 percent is the highest possible rating under this DC 
- so no additional benefit to be had, except for the period 
prior to October 7, 2005.



Under DC 7122, a 20 percent rating requires arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subauricular punched out lesions, or 
osteoarthritis).  A higher 30 percent rating requires 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following:  tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).

Note (1) instructs the rater to separately evaluate 
amputations of fingers or toes and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under DC 7122.

Note (2) states that each affected part is to be evaluated 
separately and the ratings combined in accordance with 38 
C.F.R. §§ 4.25 and 4.26.

38 C.F.R. § 4.104, DC 7122 (2006).

As Note (1) indicates, peripheral neuropathy is clearly not 
contemplated in the assignment of disability evaluations for 
residuals of cold injury under DC 7122.  Hence, the 
assignment of separate evaluations for peripheral neuropathy 
in each foot would not constitute pyramiding, the evaluation 
of the same disability under various diagnoses, in violation 
of 38 C.F.R. § 4.14.

For peripheral nerves of the lower extremity, moderately 
severe incomplete paralysis warrants a 40 percent rating, 
moderate incomplete paralysis warrants at most a 20 percent 
rating, and mild incomplete paralysis warrants at most a 
10 percent rating.  38 C.F.R. § 4.124a, DCs 8720-8730 (2006).



The rating schedule also provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.

Finally, the Board notes that one of the conditions 
supporting the veteran's current rating is his dystrophic 
toenails due to onychomycosis.  As indicated by Note (1), 
nail abnormalities are to be separately rated, unless, as 
here, they support the evaluation given under 38 C.F.R. § 
4.104, DC 7122 (2006).

Ratings Higher than 20 Percent Prior to October 7, 2005

Under DC 7122, to warrant a higher 30 percent rating for the 
cold injury residuals, which, again, is the maximum possible 
rating under this DC, the evidence must show arthralgia or 
other pain, numbness, or cold sensitivity plus two or more of 
the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities.

According to his VA treatment records, the veteran expressed 
persistent complaints of foot problems during this preceding 
period at issue.  VA outpatient notes from October 2002 show 
complaints of numbness in the toes of both feet and chronic 
tinea pedis (Athlete's feet).  These notes state his 
paresthesias did not progress beyond his toes prior to this 
visit.  By December 2002, his tinea pedis had resolved, but 
he expressed further complaints of numbness.  In March 2003 
his gait was described as unremarkable, but diminished 
sensation to pinprick was observed up to his ankle.  He was 
diagnosed with stable peripheral neuropathy.  He had an 
electromyogram (EMG) in April 2003 that revealed slowed 
tibial motor conduction velocity and left peroneal and sural 
sensory neuropathy.  It was described as affecting his left 
and right lower extremities.  VA treatment records from May 
2003 show had had hair present at the digit level.  He also 
showed dorsally contracted digits (2-5) and some patchy loss 
of sensation to the level of the knee with monofilament 
testing.  The diagnoses were hallux valgus, hammer digit 
syndrome, frostbite induced neuropathy, and onychauxis in all 
ten toes.  His nails were reduced to treat the infection.  
Outpatient records from December 2003 detail his 
further complaints of numbness and a nighttime burning 
sensation in his toes.  He was feeling no pain at the time of 
evaluation.  The diagnoses were peripheral neuropathy, 
hypertension, onychomycoses, and pes cavus.

In the report of his April 2004 VA cold protocol examination, 
the veteran complained of cold sensation, bilateral toenail 
fungal infections, and daily paresthesias that he said had 
worsened to now include the entire leg just below his knee.  
He also reported pain even with leisurely walks and standing, 
and sleep disturbances associated with foot sensations.  He 
denied amputations, Raynaud phenomenon, hyperhidrosis, 
ulceration, or scarring.  He also denied any adverse effects 
on the performance of his activities of daily living.  He 
denied, as well, using any form of assistive ambulation 
device.  He did not complain of fatigue, lack of endurance, 
incoordination, paresis or paralysis throughout his overall 
daily activities and performance of repetitive tasks.

After reviewing the results of the veteran's April 2003 EMG, 
the examiner addressed the veteran's objective 
manifestations.  No gait abnormalities were observed and 
muscles were symmetrical, bilaterally.  His lower extremities 
showed no clubbing, cyanosis, or edema.  No gross joint 
abnormalities were observed bilaterally and normal skin 
warmth was palpated.  Some dryness of the feet was indicated 
and hair growth was described as normal.  Bilateral 
onychomycosis was found.  With respect to his nerves, 5/5 
motor strength was found in all flexors and extensors of the 
lower legs, and decreased touch sensation in a "stocking" 
distribution was observed bilaterally below the knee.  
Proprioreception was described as normal and ankle tendon 
reflexes were notably absent.  In summary, the examiner found 
cold injury residuals that he described as moderately 
disabling.  X-rays revealed no relevant findings.



There were similar findings at a second VA cold injury 
protocol examination in July 2005.  The veteran's pertinent 
military and medical history was discussed.  He was noted to 
have sold his vending machine company in 1992, without any 
medical complications.  He complained of cold sensitivity, 
stinging and burning.  He did not report Raynaud's disease or 
hyperhydrosis.  The examiner stated that no symptoms caused 
analgia, reflex dystrophy or fungus infections.  No 
amputations, tissue loss, ulcerations, or scarring were 
reported by the veteran.  He did not complain of changes in 
skin thickness or swelling of his feet.  He reported cold 
feelings in his feet and sleep disturbance.  His other 
symptoms were numbness, tingling, burning, and stinging 
sensation.  He also reported anesthesia in his toes, but 
indicate his overall condition did not interfere with his 
daily living.

The veteran's posture and gait were described as normal and 
he denied the use of a crutch, cane, brace, or orthotics.  He 
indicated that his bilateral foot condition did not affect 
his occupation.  On objective physical examination, his feet 
were normal in color and temperature.  His great toes showed 
some slight redness.  There was no evidence of infection and 
hair growth was normal.  He had no evidence of scars or 
ulcerations about his feet, but his nails were moderately 
deformed and thickened without any evidence of functional 
impact or atrophy.  No painful motion, edema, instability, 
weakness, tenderness, or sign of dermatological problems were 
observed.  He had no difficulty standing, squatting, nor in 
supination or pronation exercises.  No motor weakness was 
found and deformities of the foot were not observed.  
Neurologically, his ankle jerk reflex was absent and his knee 
jerks were diminished.  Some slight sensory abnormalities 
were noted.  With respect to his circulatory system, 
posterior tibial pulses were normal, but dorsal and pedal 
pulses were moderately reduced.  Based upon these findings, 
he was diagnosed with cold exposure arterial injury of the 
low extremities.  The examiner also observed degenerative 
knee changes, but indicated they were unrelated to the 
veteran's frostbite residuals.

An addendum to that examination report indicates a vascular 
lab consultation was negative for evidence of arterial 
insufficiency in either lower extremity at rest.

During his October 2005 hearing before the Board, the veteran 
testified that his feet are "dead" most of the time.  He 
reported trouble keeping his balance when he stands up from a 
chair.  He also complained of a nocturnal burning sensation 
in his toes.  Regarding his toenails, he testified that he 
did not actively treat them for fungus, and that they were 
clearing up, but he also said that he was not as active as he 
used to be.

Since the onychomycosis (infected toenails) is one of the 
symptoms used to rate the veteran's cold injury residuals 
under DC 7122, he is not entitled to separate ratings for 
this condition.  But that said, his treatment records show he 
had this condition even prior to October 7, 2005, when he 
received the higher 30 percent ratings because of it.  So he 
is entitled to the higher 30 percent ratings even prior to 
October 7, 2005, especially considering that he also has 
sufficient other symptoms to warrant a rating at this higher 
level - namely, impaired sensation/neuropathy, numbness and 
pain.

Note 1 of Code 7122 also states that peripheral neuropathy as 
a manifestation of cold injury is to be rated separately.  In 
both examinations during this period, neuropathy was 
diagnosed or discussed in relation to the veteran's frostbite 
residuals.  In any event, the neuropathy that is present can 
only be described as mild; he has decreased or absent 
sensation that is limited to each foot below the ankle.  
Reports of sensation abnormalities at the calf level during 
his April 2004 VA examination were characterized as in a 
"stocking" distribution, meaning not medically related to the 
nerve distributions resulting from the cold injury in 
service.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (VA must be able to distinguish, by competent medical 
evidence, the extent of the veteran's symptoms that are 
attributable to service-related causes from those that are 
not).

The Board also reiterates that separate ratings may be 
assigned only if the manifestation is not used to support an 
evaluation under DC 7122.  And here, the decreased sensation 
in the veteran's feet is one of the factors used to support 
higher 30 percent ratings under DC 7122.  If a separate 
10 percent rating were to be assigned under DC 8720 for mild 
peripheral neuropathy, then in turn a rating of only 
20 percent under DC 7122 could be assigned since the 
peripheral neuropathy/impaired sensation could not be 
considered for that rating.  And in any event while this, 
too, would seem to result in a 30 percent rating for each 
foot - 20 percent plus 10 percent - a single 30 percent 
rating for each foot under DC 7122 would actually be the 
slightly greater benefit.  See 38 C.F.R. § 4.25 (2006) 
concerning combined ratings.

In summary, the Board finds that credible and probative 
evidence of record supports the assignment of higher 30 
percent ratings for each foot, but no more, under 38 C.F.R. 
§ 4.104 DC 7122 (2006), for this period at issue prior to 
October 7, 2005.

Ratings Higher than 30 Percent from October 7, 2005, Onwards

Effectively since October 7, 2005, the veteran has had 
separate 30 percent ratings for his cold injury residuals - 
also pursuant to 38 C.F.R. § 4.104, DC 7122 (2006).  
Therefore, he already has the maximum allowable benefit under 
this DC as there is no higher rating available.  So to 
receive even greater compensation, he must meet the 
requirements of some other DC that provides a higher rating 
(and applies to his factual circumstances) or have such a 
unique disability picture as to warrant referring his case to 
the Director of VA's Compensation and Pension Service, 
or other appropriate authority, for consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The governing norm 
in these special cases is a finding the case presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, considering such factors as whether there have 
been frequent periods of hospitalization or marked 
interference with employment - meaning above and beyond that 
contemplated by the current schedular ratings.  38 C.F.R. 
§ 4.1

Evidence from this time period includes VA outpatient records 
indicating no significant changes in the veteran's ongoing 
diagnoses for cold injury residuals, peripheral neuropathy, 
and onychomycosis.  So the status of his disability has 
remained unchanged from that contemplated by his existing 30 
percent ratings.

And just as in the prior discussion (for the period prior to 
October 7, 2005), the Board has also considered whether 
separate ratings under other DCs could support a higher 
combined rating than is currently assigned.  But still, 
when compared to multiple 10 percent ratings for peripheral 
neuropathy, onychomycosis, and cold injury residuals (given 
the extent of his symptoms), a single collective 30 percent 
rating for each foot under DC 7122 would be the slightly 
greater benefit.  See 38 C.F.R. § 4.25 (2006).  Furthermore, 
there are no other applicable DCs, so a higher rating could 
not be assigned outside of what has been discussed.

Also keep in mind that, as he indicated during his July 2005 
examination, the veteran sold his vending machine business in 
1992 for reasons unrelated to his service-connected medical 
disability.  He also personally acknowledged that his cold 
injury residuals did not affect his occupation - so capacity 
for obtaining and maintaining substantially gainful 
employment.  There is no evidence suggesting he would 
experience significant effects on ability to work; the 
evidence does not show he has missed a great deal of work, 
when employed, or that he has been hospitalized at any time 
during the pendency of his claims for higher ratings, much 
less on the frequent basis required by § 3.321(b)(1).  
Instead, all of his evaluation and treatment has been on an 
outpatient basis, not as an inpatient.

In conclusion, both prior to and since October 7, 2005, the 
frostbite residuals affecting the veteran's feet have 
consisted of pain, numbness, decreased sensation, 
and toenail deformities.  So separate 30 percent ratings are 
warranted for each foot both prior to and since that date 
under DC 7122.  This is the maximum possible rating under 
this DC, and he has never satisfied the requirements of any 
other DC that might provide a higher rating (or the DC in 
question does not apply to his specific circumstances).  
Furthermore, since, for the reasons and bases discussed, 
the preponderance of the evidence is against assigning a 
rating higher than 30 percent, for either period at issue, 
this in turn means there is no reasonable doubt to resolve in 
his favor insofar as assigning a rating higher than 30 
percent.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

For the period prior to October 7, 2005, a higher 30 percent 
rating is granted for the residuals of the cold injury 
affecting the right foot, subject to the laws and regulations 
governing the payment of VA compensation.

For the period prior to October 7, 2005, a higher 30 percent 
rating also is granted for the residuals of a cold injury 
affecting the left foot, also subject to the laws and 
regulations governing the payment of VA compensation.

However, the claim for a rating higher than 30 percent for 
the cold injury residuals affecting the right foot, since 
October 7, 2005, is denied.

Also denied is the claim for a rating higher than 30 percent 
for the cold injury residuals affecting the left foot since 
October 7, 2005.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


